Title: From James Madison to John Winn and Others, 29 June 1823
From: Madison, James
To: Winn, John


        
          Gentlemen
          Montpr. June 29. 1823
        
        I have just recd your note inviting me to join a party of my fellow Citizens in celebrating the anniversary of our Independence at Milton. Notwithstanding the pleasure I should feel in meeting them on such an occasion, I am obliged to forego it by circumstances which have not permitted me to accept a like invitation from another quarter. I can only, therefore return my thanks to the Come & the Meeting for their polite & friendly mark of attention & with my wishes that their social enjoyments of the day may be as compleat as the event it celebrates was glorious.
        
          J.M.
        
      